                       Case 3:20-cv-00670-JR              Document 3        Filed 04/23/20      Page 1 of 1

AO 440 (Rev. 12/09) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                         District
                                                  __________      of Oregon
                                                              District of __________

                     AUSTIN GOODRICH
                                                                   )
                                                                   )
                             Plaintiff
                                                                   )
                                v.                                 )       Civil Action No. 3:20-cv-670-JR
               2275 W BURNSIDE LLC et al.                          )
                                                                   )
                            Defendant
                                                                   )


                                                  SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) TLC BOOKKEEPING AND TAX PREP INC.
                                         c/o REGISTERED AGENT LOIS RANSTEAD
                                         2305 PACIFIC AVE STE A
                                         FORESTGROVE, OREGON 97116




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Austin Goodrich
                                         c/o attorney Michael Fuller
                                         US Bancorp Tower
                                         111 SW 5th Ave., Suite 3150
                                         Portland, Oregon 97204



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF COURT


Date:
                                                                                        Signature of Clerk or Deputy Clerk

        04/23/2020                                                         By: s/Elizabeth Potter, Deputy Clerk
